Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         06-AUG-2019
                                                         12:10 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                   STATE OF HAWAI#I, Petitioner,

                                 vs.

THE HONORABLE ROBERT D.S. KIM, Judge of the Circuit Court of the
       Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

JAMIE JASON; MALIA KAALANEO LAJALA; KRYSTLE LYNN FERREIRA; JORGE
                ALLEN PAGAN-TORRES, Respondents.


                        ORIGINAL PROCEEDING
                    (CASE NO. 3CPC-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner State of Hawai#i’s

petition for writ of mandamus, filed on July 29, 2019, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner is seeking the identical

relief in CAAP-XX-XXXXXXX.    Petitioner, therefore, is not

entitled to the requested extraordinary writ from this court.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless, inter alia, the petitioner demonstrates a lack of
alternative means to redress adequately the alleged wrong or

obtain the requested action; a writ of mandamus is not intended

to serve as a legal remedy in lieu of normal appellate

procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, August 6, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2